Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.285 Page 1 of 40



       UNITED STATES DISTRICT COURT WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHAEL ARVEY,

        Plaintiff,                                  Case No: 1:18-cv-00185

v.                                                  HON. PAUL L. MALONEY

SANDRA LYNN FIELSTRA, FRUITPORT
COMMUNITY SCHOOLS, ROBERT                           ORAL ARGUMENT REQUESTED
SZYMONIAK, ROBERT ROGERS,
LAUREN CHESNEY, and PROFESSIONAL
EDUCATIONAL SERVICES GROUP, LLC,
a Michigan Limited Liability Company,

      Defendants.
______________________________________________________________________________


Kevin B. Even (P38599)                              Mark T. Ostrowski (P49761)
SMITH HAUGHEY RICE & ROEGGE                         Jessica M. Stark (P80647)
Attorneys for Plaintiff                             Bogomir Rajsic, III (P79191)
900 Third St., Ste. 204                             KLUCZYNSKI, GIRTZ & VOGELZANG
Muskegon, MI 49440                                  Attorneys for Defendants Fruitport CS,
(231) 724-4320                                      Szymoniak, Rogers, and Chesney
keven@shrr.com                                      5005 Cascade Road S.E., Suite A
                                                    Grand Rapids, MI 49546
                                                    (616) 559-8600
                                                    marko@kgvlaw.com



     DEFENDANTS’, FRUITPORT COMMUNITY SCHOOLS, ROBERT SZYMONIAK,
            ROBERT ROGERS, AND LAUREN CHESNEY, MOTION FOR
                          SUMMARY JUDGMENT

        NOW COME defendants, Fruitport Community Schools, Robert Szymoniak, Robert

Rogers, and Lauren Chesney, by and through their attorneys, Kluczynski, Girtz & Vogelzang,

and hereby move this Court to enter an order for summary judgment pursuant to Fed.R.Civ.P.

56(c), dismissing plaintiff’s complaint with prejudice for the reasons stated in the accompanying

brief and exhibits.
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.286 Page 2 of 40



                                      KLUCZYNSKI, GIRTZ & VOGELZANG
                                      Attorneys for Defendants


Dated: June 27, 2019                  By: /s/ Mark T. Ostrowski
                                           Mark T. Ostrowski (P49761)
                                           Bogomir Rajsic III (P79191)
                                      Business Address & Telephone:
                                         5005 Cascade Road S.E., Suite A
                                         Grand Rapids, MI 49546
                                         (616) 559-8600
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.287 Page 3 of 40



       UNITED STATES DISTRICT COURT WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHAEL ARVEY,

        Plaintiff,                        Case No: 1:18-cv-00185

v.                                        HON. PAUL L. MALONEY

SANDRA LYNN FIELSTRA, FRUITPORT
COMMUNITY SCHOOLS, ROBERT                 ORAL ARGUMENT REQUESTED
SZYMONIAK, ROBERT ROGERS,
LAUREN CHESNEY, and PROFESSIONAL
EDUCATIONAL SERVICES GROUP, LLC,
a Michigan Limited Liability Company,

      Defendants.
______________________________________________________________________________


Kevin B. Even (P38599)                    Mark T. Ostrowski (P49761)
SMITH HAUGHEY RICE & ROEGGE               Jessica M. Stark (P80647)
Attorneys for Plaintiff                   Bogomir Rajsic, III (P79191)
900 Third St., Ste. 204                   KLUCZYNSKI, GIRTZ & VOGELZANG
Muskegon, MI 49440                        Attorneys for Defendants, Fruitport CS,
(231) 724-4320                            Szymoniak, Rogers, and Chesney
keven@shrr.com                            5005 Cascade Road S.E., Suite A
                                          Grand Rapids, MI 49546
                                          (616) 559-8600
                                          marko@kgvlaw.com



     BRIEF IN SUPPORT OF DEFENDANTS’, FRUITPORT COMMUNITY SCHOOLS,
     ROBERT SZYMONIAK, ROBERT ROGERS, AND LAUREN CHESNEY, MOTION
                          FOR SUMMARY JUDGMENT

                                    KLUCZYNSKI, GIRTZ & VOGELZANG

                                    By:    Mark T. Ostrowski (P49761)
                                           Bogomir Rajsic, III (P79191)
                                           Attorneys for Defendant
                                    Business Address & Telephone
                                           5005 Cascade Road S.E., Suite A
                                           Grand Rapids, MI 49546
                                           (616) 559-8600
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.288 Page 4 of 40




                                                  TABLE OF CONTENTS


TABLE OF CONTENTS ………………………………………………………………………... i

INDEX OF AUTHORITIES........................................................................................................... ii

    I.        INTRODUCTION ........................................................................................................... 1

    II.       STATEMENT OF FACTS .............................................................................................. 3

    III.      ADDITIONAL STATEMENT OF FACTS .................................................................. 12

         A. Michael’s Deposition Testimony. .................................................................................. 12

         B. Testimony of Emily DePoy ............................................................................................ 16

LAW AND ARGUMENT ............................................................................................................ 17

    IV.       STANDARD OF REVIEW ........................................................................................... 17

    V.        NO BASIS EXISTS FOR LIABILITY UNDER TITLE IX ......................................... 18

         A. Fruitport did not have “actual notice” until after Fielstra resigned. ............................... 19

         B. Fruitport was not deliberately indifferent to the information it received. ...................... 23

    VI.       THERE IS NO BASIS FOR INDIVIDUAL OR MUNICIPAL LIABILITY UNDER §
    1983. 24

         A. Michael cannot provide evidence to support his claim for individual liability. ............. 24

         B. Fruitport cannot be held liable under a Monell theory of recovery. ............................... 26

    VII. NO BASIS EXISTS FOR LIABILITY UNDER ELCRA ............................................ 29

    VIII. FRUITPORT IS IMMUNE FROM MICHAEL’S TORT CLAIMS. ............................ 31

CONCLUSION ............................................................................................................................. 33

CERTIFICATE OF COMPLIANCE ............................................................................................ 34




                                                                     i
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.289 Page 5 of 40




                                               INDEX OF AUTHORITIES

Cases
Campbell v. Dundee Community Schools,
   661 Fed.Appx. 884 (6th Cir. 2016) ..................................................................................... 24, 25
Chambers v. Trettco, Inc.,
   463 Mich. 297, 311 (2000) ....................................................................................................... 34
Collette v. Stein-Mart, Inc.,
   126 Fed.Appx. 678, 687-688 (6th Cir. 2005) ........................................................................... 34
Connick v. Thompson,
   563 U.S. 51, 61 (2011) .............................................................................................................. 31
Davis v. Monroe Cnty. Bd. Of Educ.,
   526 U.S. 629, 648 (1999) .......................................................................................................... 26
Doe v. City of Roseville,
   296 F.3d 431, 439 (6th Cir. 2002) ............................................................................................ 28
Doe v. Claiborne Cnty., Tenn.,
   103 F.3d 495, 513 (6th Cir. 1996) .......................................................................... 26, 28, 29, 30
Ellis ex rel. Pendergrass v. Cleveland Min. School Dist.,
   455 F.3d 690, 700 (6th Cir. 2006) ............................................................................................ 30
Gebser v. Lago Vista Ind. Sch. Dist.,
   524 U.S. 274, 280-81 (1998) .............................................................................................. 21, 22
Gracey v Wayne County Clerk,
   213 Mich App 412, 420 (1995)................................................................................................. 35
Hamed v. Wayne County,
   490 Mich 1; 803 NW2d 237 (2011) .......................................................................................... 33
Hedrick v. W. Reserve Care Sys.,
   355 F.3d 444, 451 (6th Cir. 2004) ............................................................................................ 21
Henderson v. Walled Lake Consolidated Schools,
   469 F.3d 479, 490 (6th Cir. 2006) ............................................................................................ 22
Irvin v. Grand Rapids Public Schools,
   366 F.Supp.3d 908, 919 n.4 (W.D. Mich. 2016) ................................................................ 25, 26
Klemencic v. Ohio State Univ.,
   263 F.3d 504, 510 (6th Cir. 2001) ............................................................................................ 21
Lash v Traverse City,
   479 Mich 180, 195 n 33 (2007) ................................................................................................ 35
Leary v. Daeschner,
   349 F.3d 888, 903 (6th Cir. 2003) ............................................................................................ 27
Mack v City of Detroit,
   467 Mich 186, 198; 649 NW2d 47 (2002) ................................................................................ 35
McCoy v. Bd. Of Educ., Columbus City. Schs.,
   515 Fed.Appx. 387, 392 (6th Cir. 2013) ............................................................................. 26, 30
McQueen v. Beecher Cmty. Schs.,
   433 F.3d 460, 464 (6th Cir.2006) ............................................................................................. 32
Monell v Dept. of Soc. Services,
   436 U.S. 658, 691, 98 S.Ct. 2018, 2036 (1978) ........................................................................ 29

                                                                    ii
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.290 Page 6 of 40



Nawrocki v Macomb Co Rd Com’n,
   463 Mich 143, 156 (2000) ........................................................................................................ 34
Robinson v City of Detroit,
   462 Mich 439, 455 (2000) ........................................................................................................ 35
Smith v Kowalski,
   223 Mich App 610, 616 (1997)................................................................................................. 35
Stiles ex rel. D.S. v. Grainger Cnty, Tenn.,
   819 F.3d 834, 852 (6th Cir. 2016) ...................................................................................... 28, 32
Stringwell v Ann Arbor Pub Schs,
   262 Mich App 709 (2004)......................................................................................................... 34
Vance v. Spencer Cty. Public Sch. Dist.,
   231 F.3d 253, 260 (6th Cir. 2000) ............................................................................................ 26
Williams ex rel. Hart v. Paint Valley Local Sch. Dist.,
   400 F.3d 360, 363 (6th Cir. 2005) ...................................................................................... 21, 30
Statutes
20 U.S.C. § 1681(a) ...................................................................................................................... 19
MCL 37.2402 ................................................................................................................................ 30
MCL 691.1402 .............................................................................................................................. 33
MCL 691.1405 .............................................................................................................................. 33
MCL 691.1406 .............................................................................................................................. 33
MCL 691.1407(1) ......................................................................................................................... 32
MCL 691.1407(4) ......................................................................................................................... 33
MCL 691.1413 .............................................................................................................................. 33
MCL 691.1417 .............................................................................................................................. 33




                                                                      iii
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.291 Page 7 of 40



I.     INTRODUCTION
       Plaintiff, Michael Arvey, engaged in a sexual relationship with Sandra Fielstra, an

employee of Professional Educational Services Group (“PESG”). Fielstra was assigned by

PESG on a contract basis to Fruitport Community Schools (“Fruitport”) to work as a secretary in

the high school guidance office.       Fielstra commenced her assignment with Fruitport in

September, 2014 and quit on May 12, 2015, after being confronted with discrepancies on her

time card. Ms. Fielstra had no criminal history and the school district and her employer, PESG,

had no basis to know she was likely to engage in an inappropriate relationship with a student.

       The only indication of any inappropriate conduct by Fielstra, prior to May 12, 2015, was

a telephone call from a community member named Scott Wahr to the school late in the afternoon

of April 27, 2015, reporting that Fielstra was observed parked in a car in front of the Wahr home,

which is near Michael’s residence, with Michael. Mr. Wahr spoke with Fruitport High School

Principal, Lauren Chesney. Mr. Wahr saw plaintiff and Fielstra together in Fielstra’s car on the

afternoon of Saturday, April 25, 2015. Mr. Wahr went out to the car and spoke with Fielstra.

She identified herself as a Fruitport employee and indicated she was giving Michael a ride home.

Mr. Wahr did not observe any physical contact between Arvey and Fielstra and they were fully

clothed and not disheveled during the encounter.

       On April 28, 2015, Ms. Chesney and Fruitport Superintendent Robert Szymoniak,

interviewed both Michael and Fielstra separately regarding Mr. Wahr’s report. During the

interviews, both presented the same story: Fielstra was a family friend who was giving Michael a

ride home and returning a cell phone charger. At the time, neither Superintendent Szymoniak

nor Ms. Chesney had any reason to doubt their stories. Nevertheless, Ms. Chesney contacted

Suzanne Arvey, Michael’s mother, out of an abundance of caution. Ms. Chesney explained the

circumstances and asked whether Mrs. Arvey was aware of plaintiff spending time with Fielstra.

                                                1
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.292 Page 8 of 40



Mrs. Arvey told Ms. Chesney she would ask Michael about the school's concerns. On May 1,

2015, Mrs. Arvey reported to Ms. Chesney that she questioned plaintiff extensively and looked

through Michael’s phone, but found nothing of significance.          Mrs. Arvey told Principal

Chesney there was no reason to suspect anything inappropriate.

       Eleven days later, on May 12, 2015, Fielstra resigned from her assignment at Fruitport

after being questioned about the falsified timecard.       Fruitport did not learn of Fielstra’s

relationship with Michael until August of 2015 when the Fruitport Police Department contacted

school administrators after Michael’s father contacted the police.

       Michael now brings this action against Fruitport, Superintendent Szymoniak, Ms.

Chesney, and Fruitport High School Vice Principal Robert Rogers alleging violations of Title IX,

§ 1983, ELCRA, and negligence. There is no merit to Michael’s claims. There is no basis for

the school district or its employees to be held responsible for the inappropriate relationship

because they did not have notice. It was not until the police became involved – several months

after Fielstra left her assignment at the school district – that the district learned of the

relationship. There is no evidence of deliberate indifference. When Fruitport learned that

Michael and Fielstra had been observed together off campus, they investigated the allegations.

Michael, Fielstra, and Michael’s family all denied there was any reason for concern.

       Because Fruitport was not deliberately indifferent, there is no basis for liability under §

1983. Additionally, Michael cannot establish a Monell claim against Fruitport. He has not

adduced any evidence that Fruitport’s training was inadequate or that there was a pattern of

constitutional violations at Fruitport.

       Finally, Michael’s state-law claims are legally insufficient. Fruitport is not liable for

Fielstra’s misconduct. Michael cannot present evidence of a hostile environment claim. He was



                                                2
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.293 Page 9 of 40



a willing participant in his affair with Fielstra and Fruitport had no notice of the relationship.

Michael’s negligence claim against Fruitport is legally infirm because he has not alleged an

exception to governmental immunity.

       Fielstra engaged in criminal activity with Michael. She is currently in prison for her

crimes. However, Fruitport and its employees had no reason to know of the affair at a time in

which they could have intervened. There is no cognizable claim Michael can establish against

Fruitport and its employees.

II.    STATEMENT OF FACTS
       Fielstra, a PESG employee, began her assignment at Fruitport in September, 2014 and

resigned on May 12, 2015. She was assigned to work as a secretary in Fruitport High School’s

guidance office. She worked from 9:00 A.M. to 12:00 P.M. As a secretary in the guidance

office, she was responsible for handling clerical duties (i.e., answering phones, processing

transcripts, and managing the comings and goings of students in the guidance office) and

providing support for guidance counselors Pam Riley and Lois Eich. (Exhibit A, Dep. of M.

Arvey at 38-39; Exhibit B, Dep. of L. Chesney at 13-15; Exhibit C, Affidavit of L. Chesney;

Exhibit D, Dep. of S. Fielstra at 70).

       Michael claims he met Fielstra in January, 2015 in the guidance office. He testified that

the first time he met her, Fielstra forged his father’s signature on a document because Michael

waited until the last minute to file a form. After their first meeting, Michael found Fielstra’s

phone number on Facebook and the two began to text each other regularly. At some point

between the end of January, 2015 and February 28, 2015, Michael and Fielstra began to share

sexually explicit text messages. Michael testified that he first had sex with Fielstra on February

28, 2015 at Spring Lake Park in the back of her car. He had no reason to believe anyone saw

them having sex. Michael testified that he told his neighbor and five of his closest friends of his

                                                3
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.294 Page 10 of 40



contact with Fielstra. Michael’s neighbor was not a student at Fruitport. His five friends were.

He testified that after February 28, 2015, he and Fielstra would have sex daily. Fielstra testified

she never had sex with Arvey before she resigned from her employment at Fruitport. She

testified the sexual relationship did not begin until the summer of 2015 and that it continued until

2017. No Fruitport employee was aware of their tryst. Michael and Fielstra engaged in a

concerted effort to hide their actions. (Exhibit A at 36-46, 50-51, 58-59; Exhibit D at 20, 45, 70).

       In April, 2015, approximately one week before prom (which was held on April 25, 2015),

Michael was discovered off campus during the lunch hour. Fruitport High School has a closed

campus policy for underclassmen. Therefore, Michael was not permitted to leave campus during

lunch. He was caught reentering the building and detained. Ms. Chesney searched Michael’s

belongings to determine whether he was in possession of any contraband, such as cigarettes.

Pursuant to school policy, assistant principal Robert Rogers, was present during the search. Ms.

Chesney located several lighters and some skin moisturizer or hand lotion from Bath & Body

Works. Ms. Chesney thought it was odd that Michael, a high school male, would have lotion in

his backpack. She asked Michael why he had the lotion, to which he responded that it was a gift

for Mother’s Day. (Exhibit B at 42-43; Exhibit C; Exhibit E, Affidavit of R. Rogers).

       While Ms. Chesney was searching Michael’s backpack, his cellphone was placed face up

on a desk in the office. At some point during the search, a message appeared on Michael’s

phone. There was no text visible, just the name of the person sending the message. According

to Ms. Chesney and Mr. Rogers, the name that appeared was “Sandy” or “Sandra.” Michael

claims the notification that appeared was from “Sandy Fielstra.” Ms. Chesney avers that she did

not have reasonable suspicion to search Michael’s phone. On the other hand, Michael testified

that Ms. Chesney asked him for permission to look through his phone. Either way, his phone



                                                 4
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.295 Page 11 of 40



was never searched because Arvey refused. Ms. Chesney testified that at the time, she was not

concerned by the notification because she was focused on determining whether Michael had any

contraband in his backpack. Chesney called Mrs. Arvey to notify her that she had searched

Michael’s backpack. (Exhibit B at 42-43; Exhibit A at 84-87; Exhibit C; Exhibit E).

       Fruitport’s prom was held on Saturday, April 25, 2015. On Monday, April 27, 2015, Ms.

Chesney received a telephone call from a community member, Scott Wahr. Mr. Wahr told Ms.

Chesney that he saw a car sitting on the side of the road in front of his house the previous

Saturday during daylight hours. According to Mr. Wahr, when he went out to the car, he

discovered Fielstra and Arvey sitting in the car. Michael and Fielstra both testified that when

Mr. Wahr approached the car, Fielstra identified herself as a school employee and told Mr. Wahr

she was giving Arvey a ride home. (Exhibit C; Exhibit D at 17-19; Exhibit A at 111-112).

       Fielstra was supposed to serve as a chaperone at prom. As an underclassman, Michael

did not attend prom. Mr. Rogers and Ms. Chesney observed that Fielstra arrived late to prom

that evening. Her late arrival did not concern them because, as a volunteer chaperone, Fielstra

was not even required to show up. Neither Mr. Rogers nor Ms. Chesney had any reason to

suspect she was late to prom because she was with Michael. Fruitport did not receive Mr.

Wahr’s phone call until the Monday after prom. (Exhibit A at 112; Exhibit B at 34-35, 37-38;

Exhibit D at 18-19; Exhibit F, Dep. of R. Rogers at 9-10).

       After receiving the report from Mr. Wahr, Ms. Chesney contacted Superintendent

Szymoniak for advice on how to proceed. She thought it was concerning that a staff member

was transporting a student on the weekend. However, based on Mr. Wahr’s report, she was not

concerned that there was an inappropriate relationship. Superintendent Szymoniak echoed Ms.

Chesney’s concerns regarding a school employee being alone in a car with a student.



                                                5
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.296 Page 12 of 40



Superintendent Szymoniak, however, did want to confirm there was no inappropriate

relationship. (Exhibit C; Exhibit G, Dep. of R. Szymoniak at 9-10; Exhibit H, Affidavit of R.

Szymoniak).

       Superintendent Szymoniak scheduled a meeting for 10:30 AM on April 28, 2015 to

interview Fielstra. The meeting could not be scheduled earlier because Ms. Chesney did not

receive Mr. Wahr’s call until late in the day on April 27, 2015. Superintendent Szymoniak and

Ms. Chesney interviewed Fielstra.       Superintendent Szymoniak testified that Fielstra looked

anxious during the interview, but not more so than many school employees unexpectedly called

to his office. Superintendent Szymoniak asked Fielstra why she was alone in a car with a

student. Fielstra said she was giving Michael a ride because she was a family friend and was

returning a cell phone charger to Michael. Neither Superintendent Szymoniak nor Ms. Chesney

had any reason to disbelieve Fielstra’s story. Superintendent Szymoniak testified that he found

Fielstra’s explanation of events to be plausible. He told Fielstra that she should not put herself in

a situation where she was alone with a student. (Exhibit B at 31-33, 40; Exhibit D at 48-50,

Exhibit G at 9-12, 18-20; Exhibit C; Exhibit H; Exhibit I, Calendar Invitation).

       Immediately after completing Fielstra’s interview, Superintendent Syzmoniak and Ms.

Chesney interviewed Michael. As Superintendent Szymoniak testified, his mindset following

Fielstra’s interview was “trust but verify.” Michael told them that Fielstra was a family friend

and was giving him a ride home and returning a cell phone charger.              It did not concern

Superintendent Szymoniak that Michael’s story matched Fielstra’s.            During the interview,

Michael told Superintendent Szymoniak and Ms. Chesney that his family did not get along with

Mr. Wahr. Ms. Chesney did not doubt Michael’s story, but told him that she would contact his

mother about the report. (Exhibit G at 18-20; Exhibit C; Exhibit H).



                                                 6
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.297 Page 13 of 40



       Michael freely described his defiant behavior toward Fruitport’s attempts to gather

information regarding Mr. Wahr’s report during his deposition:

       Q [Mr. Ostrowski]: All right. And you told [Ms. Chesney] – you gave her an
              explanation as to why you and Sandy were parked in front of the Wahr
              house, correct?
       A:     Yeah. I said she gave me a ride and she pulled over to grab something.
       Q:     Okay. Did you tell her anything else?
       A:     I don’t think so.
       Q:     Did you tell her that Sandy was returning a charger for you?
       A:     I might have said that she was giving me one of them portable chargers,
              like I said earlier.
       Q:     All right. Did you tell Lauren Chesney where you were coming from that
              Sandy was giving you a ride?
       A:     I don’t remember. See, I don’t remember telling her where I came from.
              She wasn’t even focused on that. I don’t think she asked me where I came
              from. All I told Lauren Chesney was I was giving her a ride, and she
              wanted to focus on the relationship and the nature of the situation, what
              was happening like between us. She said, “Well why were you guys
              together?” “She gave me a ride.” She didn’t even ask “Where did she
              give you a ride from?” She said, “What were you guys doing? Where is
              she giving – where were you guys going?” She asked that. And I was
              like, “She’s just dropping me off.”
       Q:     Did she ask to look through your phone at that time?
       A:     For sure.
       Q:     And you said –
       A:     100 percent.
       Q:     And you said no, correct?
       A:     I said hell no. Hell no.

(Exhibit A at 118-119).

       After the interviews, Ms. Chesney contacted Michael’s mother, Suzanne Arvey, to notify

her of the situation. Ms. Chesney made the decision to relay the information given that the

events occurred outside of school hours. She spoke with Mrs. Arvey on at least two occasions

following Michael’s interview. During the first phone call, Ms. Chesney explained the report

she received from Mr. Wahr and that she had interviewed Michael. Ms. Chesney asked that Mrs.

Arvey look at Michael’s phone based on seeing the name “Sandy” appearing on Michael’s phone

during the search of his backpack. Ms. Chesney believed that Michael’s family would be able to

                                               7
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.298 Page 14 of 40



collect information that was beyond her authority. However, as soon as Ms. Chesney mentioned

that the report originated from Mr. Wahr, Mrs. Arvey told Ms. Chesney to not “believe

anything” that Mr. Wahr says because Mr. Wahr is known to be an antagonist in the

neighborhood. Despite Mrs. Arvey telling Ms. Chesney to not believe Mr. Wahr’s report, Ms.

Chesney advised Mrs. Arvey that she should speak with Michael regarding the report. At this

time, Mrs. Arvey agreed to search Michael’s phone. (Exhibit B at 44-45; Exhibit J, Dep. of

Suzanne Arvey at 66-68, 70-71; Exhibit C).

       Mrs. Arvey spoke with Michael following Ms. Chesney’s call. Michael told his mom

nothing was happening between he and Fielstra and that she was merely returning a phone

charger when Mr. Wahr approached the car. (Exhibit J at 68-69)

       Mrs. Arvey described her conversation with Michael:

       A:     So I sat down with Michael, and I said, you know, I talked to the school
              and let them know that she was just returning a charger, but they’re telling
              me that you sat in that car for over 20 minutes with this lady; is that true?
                      He’s like, no, that’s not true. That’s just that stupid neighbor.
                      And I go, they also seem to think that she was trying to contact you
              in the office.
       Q:     Right.
       A:     So why don’t you sit down with me and show me your phone, and show
              me around. Show me who you’re talking to. You’re not talking to her,
              are you?
                      And he’s like, no.
                      So he showed me around in his phone, but he was really distraught
              that they had me go through his phone and burst out crying telling me the
              school was trying to make him look like a freak.
       Q:     Okay.
       A:     Make them leave me alone. They’re making me look like a freak.
       Q:     Okay.
       A:     And I believed my son. I had no reason not to. I didn’t have the proper
              wherewithal to go through his phone, and again, we have this neighbor
              involved that’s involved in everything that is no good for anybody around
              here. All he does is report people.
       Q:     Right.
       A:     So who am I going to believe, the report he called into the school? So I
              didn’t really think anything more of it after that.

                                                8
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.299 Page 15 of 40




(Id. at 72-73).

        On May 1, 2015, Mrs. Arvey spoke with Ms. Chesney regarding her conversation with

Michael. Ms. Chesney described Mrs. Arvey’s tone as accusatory in nature during the second

phone call and that it seemed Mrs. Arvey was upset at Ms. Chesney for questioning Michael’s

story. (Exhibit C). Mrs. Arvey testified regarding the second phone call with Ms. Chesney:

        A:        So I talked to Lauren Chesney one more time and I told her just that, what
                  I just told you.
        Q:        Yep.
        A:        I said, I didn’t see anything in his phone. I see kids’ names. He pulled up
                  a thing with a couple of sentences from kids, kids talk. I go, but again, I
                  don’t really know how to look in that, but what he showed me I had to rely
                  on him to show me. I didn’t see anything in there. And the neighbor’s
                  report, he reports everything how do I know that that’s, you know.

                                       *       *       *

        Q:        But your last phone call with Lauren Chesney you told her you had spoken
                  to Michael, asked him about his phone, had tried to look through his
                  phone –
        A:        I did.
        Q:        – and you concluded that you believe your son and you told Lauren that,
                  correct?
        A:        I did.
        Q:        And that was the last conversation you had with Lauren regarding Michael
                  and Sandy Fielstra, correct?
        A:        It was.

(Exhibit J at 73, 75).

        Ms. Chesney e-mailed Superintendent Szymoniak to advise him of the results of the

phone call.       As a result of this information, Superintendent Szymoniak and Ms. Chesney

determined there was no reason to continue the investigation. (Exhibit K, Email chain dated

May 1, 2015; Exhibit C; Exhibit H).

        Fruitport made a staffing decision during the spring semester of the 2014-2015 school

year to eliminate Fielstra’s position in the guidance office.        This decision was financially

                                                   9
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.300 Page 16 of 40



motivated and was to be completed by moving a part time employee to full time and combining

the two positions. However, this restructuring was not set to go into effect until after the

conclusion of the 2014-2015 school year. (Exhibit C; Exhibit G at 14; Exhibit H; Exhibit L,

Email from B. Szymoniak, 4/30/2015).

       During the intervening time period, Fruitport was experiencing issues with Fielstra’s job

performance. Ms. Chesney received complaints from Ms. Eich and Ms. Riley, the high school’s

guidance counselors, about Fielstra’s job performance. Ms. Eich and Ms. Riley complained that

Fielstra often erred in processing transcripts, a vital job duty of the guidance office secretary.

Additionally, Ms. Chesney received complaints that students were spending too much time in the

guidance office when Fielstra should have sent them back to class if no guidance counselor was

available. (Exhibit B at 27-30; Exhibit C).

       Finally, on May 8, 2015, Fruitport discovered that Fielstra had falsified one of her

timecards. As a result of these accumulating issues, Ms. Chesney met with Fielstra on May 11,

2015 to discuss her job performance. Ms. Chesney emailed Fielstra following that meeting to

confirm a number of details they discussed. After a brief exchange, Fielstra resigned on May 12,

2015. Superintendent Szymoniak, Ms. Chesney, and Ms. Rogers testified they have no reason to

believe that Fielstra ever set foot back on Fruitport’s campus following her resignation. (Exhibit

M, Email from L. Chesney to Fielstra, 5/8/2015; Exhibit N, Email chain between L. Chesney and

S. Fielstra; Exhibit C; Exhibit H; Exhibit E).

       Fruitport did not learn of Michael’s sexual relationship with Fielstra until August 24,

2015, at the earliest, when Michael’s father, Shawn Arvey, first reported the matter to the

Fruitport Police Department. By that time, Fielstra had not been employed by the district for

over three months. Even after Mr. Arvey reported to the Fruitport Police Department, Michael



                                                 10
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.301 Page 17 of 40



lied to the police about when his relationship with Fielstra began. He claimed they did not begin

having sexual relations until after she left her assignment at Fruitport. (Exhibit O, Dep. of

Shawn Arvey at 25-27; Exhibit B at 20-21; Exhibit C; Exhibit E; Exhibit H; Exhibit A at 52-53).

       Ms. Chesney testified that if she had learned that Fielstra was engaged in a sexual

relationship with a student, she would have immediately contacted Superintendent Szymoniak

and reported the matter to either the police or child protective services. She testified she never

saw Michael and Fielstra together and never saw Fielstra have any interactions with any student

that caused concern. (Exhibit B at 60-61). Additionally, Ms. Chesney testified:

       Q:      During the ’14-15 school year, you would see [Michael] periodically, I
               presume?
       A:      Yes.
       Q:      Did he ever come up to you and say, “I got a real issue going on with Ms.
               Fielstra”?
       A:      No.
       Q:      And to the best of your knowledge, did he go to the counselors and say, “I
               am suffering from some type of mental condition or emotional condition”
               as a result of his interaction with Ms. Fielstra?
       A:      No.
       Q:      Not that you can always spot it on somebody’s face, but when you would
               see Mr. Arvey, would you look at him and go, “Something looks off with
               him, he looks down” or “he looks out, he looks like he is troubled”?
               Anything like that that comes to mind for you as you sit here today?
       A:      No.
       Q:      How about Mr. and Mrs. Arvey, had you ever spoken to them?
       A:      About –
       Q:      Before the ’14-15 school year.
       A:      Yes.
       Q:      Okay, had they ever raised any concern about their son, all the way up
               until his very last – strike that, take it back this way. Up until the last date
               that Ms. Fielstra was working here at the district, did Mr. and Mrs. Arvey
               ever say, “We got a concern something is going on with our son”?
       A:      No.

(Id. at 55-56). Superintendent Szymoniak and Ms. Chesney testified that, at the time, the

information they received indicated that Fiesltra may have engaged in the unprofessional practice

of transporting a student outside of school hours. However, they had no reason to believe

                                                 11
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.302 Page 18 of 40



anything inappropriate was occurring until August of 2015 at the earliest – months after Fielstra

resigned from her assignment. (Exhibit C; Exhibit H).

       After the news became public in August, 2015, Michael continued his enrollment at

Fruitport but attended few classes. Mr. Rogers contacted Mrs. Arvey to try and convince

Michael to come back to school. Mr. Rogers wanted Michael to continue his education. At that

time, Mrs. Arvey told Mr. Rogers that Michael was living with Fielstra and the two considered

moving Michael’s bus stop to Fielstra’s house. Mr. Rogers did not recall if the stop was moved.

Unfortunately, Michael did not return.         In November, 2015, Mr. Rogers filed a report of

suspected child abuse or neglect with the Michigan Department of Health and Human Services

based on the suspected sexual relationship between Michael and Fielstra. (Exhibit E).

III.   ADDITIONAL STATEMENT OF FACTS
       A.      Michael’s Deposition Testimony.
       Michael actively tried to hide his relationship with Fielstra from his parents, Fruitport

staff, and law enforcement. He lied to law enforcement multiple times regarding when the

relationship began. Apparently, the only people he discussed it with were his close friends.

While he claims that rumors of his relationship “swirled” immediately, he offered no testimony

regarding the details of these alleged rumors. He claims he and Fielstra had sex on one occasion

in the school parking lot and that he kissed her at the top of the library a couple of times. He

admitted he had not reason to believe anyone saw him and Fielstra kiss in the library or having

sex in her car. (Exhibit A at 52-55, 58-60).

       Michael claims that Fruitport staff was aware because they treated him differently after

he began his relationship with Fielstra. He testified that he believed a “couple” of teachers “had

an idea” that there were rumors about the relationship. He testified that his chemistry teacher,

Mr. Stebelton, gave him “dirty looks” and treated him differently than before the relationship

                                                  12
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.303 Page 19 of 40



began. Michael claims that Mr. Stebelton was a “gossipy” teacher who often talked with

students. Michael testified that he saw students look at him while talking with Mr. Stebelton.

However, he did not hear the conversation and was never apprised of what was said.

Additionally, Michael testified that he could not remember when he thought Mr. Stebelton

became aware of the rumors. He was unsure whether this occurred before or after Fielstra left

her employment with Fruitport. (Id. at 63-68).

       Michael also claims that his choir teacher, Mr. Showich, knew of the relationship because

he saw a group of girls talking with Mr. Showich and they “all looked back” at him. Michael did

not know who the students were nor did he hear what the group was talking about. Finally, he

asserts his Spanish teacher, Ms. Ruch, was aware because he, again, observed a group of students

talking to her. He claims he heard them mention his Spanish name “Pedro.” He did not hear any

part of the conversation. Michael claims the next day, Ms. Ruch talked to him and asked if

everything was okay. He assured her nothing was wrong. He testified that he chose not to tell

her what was going on even though he knew she cared about him. (Id. at 93-99).

       Michael testified that Ms. Riley and Ms. Eich saw him interact with Fielstra on multiple

occasions. He claims they asked Fielstra why Michael was always coming to the guidance

office. However, according to Michael, Ms. Riley and Ms. Eich were not suspicious about a

potential relationship but that Michael might have been a drug dealer. He admits he has no

reason to believe Ms. Riley and Ms. Eich had any information that he and Fielstra were engaged

in an inappropriate sexual relationship. (Id. at 78-79).

       Michael claims that Ms. Chesney should have been aware of the relationship before prom

in 2015. Michael testified that during the search of his backpack following the closed campus

violation, Ms. Chesney did not actually uncover hand cream from Bath & Body Works but



                                                 13
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.304 Page 20 of 40



actually “sex lotion” that he bought to use with Fielstra. Michael lied to Ms. Chesney when she

asked him about it and told her it was a gift he bought for his mother. Michael could not

remember the name of the product, but claims it was from Victoria’s Secret. He agreed it was

entirely plausible that Ms. Chesney could have believed the lubricant was for his use with a

teenage girl. Despite that, Michael claims Ms. Chesney should have known he was lying

because of the inchoate “rumors” around the school. (Id. at 79-86).

        Michael recalled Feilstra’s conversation with Mr. Wahr on the day of prom in April,

2015. Michael and Fielstra were parked on the side of the road near Mr. Wahr’s house.

According to Michael, they had just finished having sex at a different location. When Mr. Wahr

approached, it was still daylight and Fielstra was fully clothed and not disheveled. Fielstra told

Mr. Wahr that she was a school employee and that she was giving Michael a ride home. Michael

agreed that Mr. Wahr would have no reason to believe he and Fielstra just had sex. (Id. at 111-

114).

        Michael testified regarding his meeting with Ms. Chesney following Mr. Wahr’s report.

Ms. Chesney told Michael she received a call from Mr. Wahr. Ms. Chesney questioned Michael

about the report. Michael denied the relationship. He told Ms. Chesney that Fielstra had given

him a ride home and pulled over grab something. He admits he may have told Ms. Chesney that

Fielstra was returning a cell phone charger. Michael testified that Ms. Chesney asked for

permission to look at Arvey’s phone, but he refused. Ms. Chesney apparently told Michael she

would call his parents if he continued to refuse a search of his phone. He did not relent. (Id. at

117-120, 125-126).

        After Ms. Chesney contacted Mrs. Arvey, Michael showed his mom his phone but

actively concealed any evidence of his contact with Fielstra. He convinced his mother there was



                                               14
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.305 Page 21 of 40



nothing improper happening between him and Fielstra:

        Q:     And you basically convinced [Mrs. Arvey] that there was nothing on your
               phone, correct?
        A:     (Nodding).
        Q:     Is that a yes?
        A:     My mom, yes.
        Q:     And you convinced your mom that you were not having any sort of an
               improper relationship with Sandy Fielstra, correct?
        A:     Yes, sir.
        Q:     All right. And your mom actually called the school and spoke to Ms.
               Chesney and told her that she didn’t think there was anything going on
               between you and Fielstra, correct?
        A:     She said she didn’t think there was anything going on, but – yeah, I think
               that’s what she said.

(Id. at 120-122).

        Michael had no reason to believe that Superintendent Szymoniak was aware of his

relationship with Fielstra. Superintendent Szymoniak did not do or say anything to Michael that

made him believe he was aware. (Id. at 133-134).

        Michael claims that students harassed him about his relationship with Fielstra. The

majority of the comments were made apparently online. However, he claims that on two

occasions, students harassed him in school. He claims that while Fielstra was still working at

Fruitport, a “freshman with blond hair” made fun of him about having sex with an older woman.

The second time, a student commented that Michael could not justify his relationship with an

older lady. Michael admits he did not report either instance to a Fruitport employee. (Id. at 131-

133).

        The Fruitport Police Department was alerted to the potential relationship between

Michael and Fielstra in August of 2015. Even after the police investigation began, Michael

actively hid the relationship from law enforcement. Michael told the investigating officer that he

did not have sexual relations with Fielstra until after she left her employment with Fruitport. (Id.



                                                15
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.306 Page 22 of 40



at 76, 173-174).

        After Fielstra resigned, Michael continued to attend classes at Fruitport. However, in the

fall of 2015, Michael only attended class on a handful of occasions. Michael agreed that Mr.

Rogers attempted to talk Michael into returning to school. Unfortunately, he never did. (Id. at

129-130).

        B.       Testimony of Emily DePoy

        On March 18, 2019, Emily DePoy, a former Fruitport student, executed an affidavit

describing what she claimed was notice provided to Fruitport administrators in “early 2015” of

the alleged relationship between Michael and Fielstra. However, during DePoy’s deposition, she

contradicted the claims made in her affidavit. (Exhibit P, Affidavit of E. DePoy; See Exhibit Q,

Dep. of E. DePoy).

        It is undisputed that DePoy wrote a letter to Mr. Rogers. The letter is dated October 8,

2015, or nearly two months after the Fruitport Police Department began its investigation. At that

point in time, Fielstra had not worked at the district for approximately five months and the

administration was well aware of Michael’s allegations. DePoy testified that the date on the

letter, October 8, 2015, was accurate.1 She described placing it in Mr. Rogers’ school mailbox

the same day she wrote it. On that same day, she met with Mr. Rogers about her letter in his

office. Mr. Rogers explained that Fruitport was already aware of the allegations and the situation

was being managed. At the time DePoy wrote her letter, she was not aware Fruitport had already

participated in the police department investigation. (Exhibit Q at 26-28; Exhibit R, October 8,

2015 letter from E. DePoy).

1
  DePoy testified that at the time she was asked to provide an affidavit in support of Michael’s case, she was
involved in a romantic relationship with Michael. Michael told DePoy “he was aware” of a letter she wrote to Mr.
Rogers regarding Fielstra. Michael asked that DePoy meet with his attorney about the letter. At that point, DePoy
met with Michael’s attorney who advised DePoy that he needed an affidavit to indicate she met with Ms. Chesney
and Mr. Rogers while Fielstra was still employed at Fruitport. (Exhibit Q at 20-23).

                                                       16
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.307 Page 23 of 40



       DePoy testified that at some point in time, she saw a Facebook post claiming Michael

was engaged in sexual relations with a teacher. DePoy testified she met with Ms. Chesney

following her observation of the Facebook post. DePoy testified this meeting occurred before

she wrote her October 8, 2015 letter to Mr. Rogers. DePoy does not recall with any specificity

as to when she met with Ms. Chesney.           However, she agreed the Facebook message she

described was posted when the Fielstra situation “all came to light.” She further agreed this

occurred at about the same time the police became involved in August, 2015. DePoy testified

that her meeting with Ms. Chesney did not last long and that Ms. Chesney conveyed to her that

she was already aware of the situation.        DePoy agreed this was reasonable if the police

investigation had already commenced. (Exhibit Q at 29-32, 34, 49).

       DePoy testified that she had previously observed Fielstra working in the library at

Fruitport, but at the time did not know who Fielstra was. DePoy agreed that she did not see

Fielstra around for a while before she wrote her letter. Oddly, she later testified that she had

never seen Fielstra inside the school itself. She only recalled seeing Fielstra outside the school

on one occasion on October 8, 2015. According to DePoy, on that date she saw Fielstra

walking on the sidewalk outside the school. (Id. at 27-28, 44).

                                  LAW AND ARGUMENT
IV.    STANDARD OF REVIEW
       Defendants move this Court to grant summary judgment pursuant to FRCP 56(c).

Plaintiff alleges four claims: (1) violation of Title IX; (2) violation of the equal protection clause

pursuant to 42 U.S.C. § 1983; (3) violation of the Michigan Elliott-Larsen Civil Rights Act

(“ELCRA”); and (4) negligent hiring, supervision and retention. There is no competent evidence

to support any of these claims.

       Summary judgment is proper “if the pleadings, depositions, answers to

                                                 17
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.308 Page 24 of 40



         interrogatories, and admissions on file, together with the affidavits, if any, show
         that there is no genuine issue as to any material fact and that the moving party is
         entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c). . . . A dispute is
         “genuine” only if based on evidence upon which a reasonable jury could return a
         verdict in favor of the non-moving party. Hedrick v. W. Reserve Care Sys., 355
         F.3d 444, 451 (6th Cir. 2004).

V.       NO BASIS EXISTS FOR LIABILITY UNDER TITLE IX2

         Title IX provides that “[n]o person . . . shall, on the basis of sex, be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under any education

program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a). Title IX

impliedly provides for a right of action for monetary damages. Gebser v. Lago Vista Ind. Sch.

Dist., 524 U.S. 274, 280-81 (1998). A plaintiff may bring an action for sexual harassment or

abuse under Title IX. Williams ex rel. Hart v. Paint Valley Local Sch. Dist., 400 F.3d 360, 363

(6th Cir. 2005). To establish a prima facie claim under Title IX, plaintiff must present evidence

of the following elements:

         [U]nder Title IX, a plaintiff must establish . . . :1) she was subjected to quid pro
         quo sexual harassment or a sexually hostile environment; b) she provided actual
         notice of the situation to an “appropriate person,” who was, at a minimum, an
         official of the educational entity with authority to take corrective action and to
         end discrimination; and c) the institution’s response to the harassment amounted
         to “deliberate indifference.”

Klemencic v. Ohio State Univ., 263 F.3d 504, 510 (6th Cir. 2001) (emphasis added). Fruitport is

not liable for independent acts of its employees or students. Michael must prove the school

district, as the recipient of federal funds, is directly at fault by showing actual knowledge of the

harassment by an official with authority to impose remedial measures and an intentional decision

to not intercede. Gebser, 524 U.S. at 277, 285, 287-288, 290, 292-293. Principles of vicarious


2
  In addition to Fruitport as an entity, Michael alleges Title IX violations against Superintendent Szymoniak, Ms.
Chesney, and Mr. Rogers. Title IX does not authorize claims against individual administrators or employees. See
Stiles ex rel. D.S. v. Grainger Cnty., Tenn., 819 F.3d 834, 849 (6th Cir. 2016) (quoting Fitzgerald v. Barnstable, 555
U.S. 246, 257 (2009)). Therefore, the Title IX claims against the individual defendants should be dismissed.

                                                         18
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.309 Page 25 of 40



liability do not apply. Id.

       A.      Fruitport did not have “actual notice” until months after Fielstra resigned.

       Fruitport is not liable because Michael cannot establish that an appropriate person had

actual notice of a substantial risk of abuse until after Fielstra resigned. To establish actual notice

of a substantial risk of abused under Title IX, Michael must establish that an “appropriate

person” had notice of that risk and “an opportunity to rectify any violation.” Gebser, 524 U.S. at

290. “An ‘appropriate person’ under § 1682 is, at a minimum, an official of the recipient entity

with authority to take corrective action to end the discrimination.” Id.

       To establish actual notice under Title IX, it is insufficient merely to show that Fruitport

was on notice of some inappropriate behavior.          Gebser, 524 U.S. at 291-92.       Rather, the

“appropriate person” must be on notice of a substantial risk of the actual type of abuse that

would provide for liability under Title IX. See id. In Gebser, the Supreme Court observed

that a parent’s complaint that a teacher made “inappropriate comments” during class was

insufficient to alert a school official to the possibility that the teacher was engaged in a sexual

relationship with a student.     Id. at 292.   The Sixth Circuit in Henderson v. Walled Lake

Consolidated Schools, 469 F.3d 479, 490 (6th Cir. 2006), held that a teacher’s “communications

at odd hours, inappropriate counseling, unchaperoned off-campus activities and inappropriate

interactions with team members” did not “hint[ ] at the existence of a hostile environment.”

       There is no evidence to support Michael’s contention that Fruitport had actual

knowledge. The evidence demonstrates Michael actively worked to conceal the relationship from

Fruitport by lying to administrators and staff at every opportunity. Before the Fruitport Police

Department became involved in August of 2015 (months after Fielstra resigned), the only

information available to Fruitport staff was not sufficient to put an appropriate person on actual


                                                 19
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.310 Page 26 of 40



notice. First, about a week before prom, a notification appeared on Michael’s phone from an

unidentified person named “Sandy” while Ms. Chesney was searching Michael’s backpack.

During the search, Ms. Chesney testified she found body lotion in Michael’s backpack. Ms.

Chesney asked Michael about the lotion and he told her it was a Mother’s Day gift. Michael

claims the lotion Ms. Chesney discovered was sexual lubricant. Even if this were true, Michael

admitted it would be reasonable for Ms. Chesney to assume this lotion could have been for use

with a teenage girl.

       On April 27, 2015, the Monday after prom, Ms. Chesney received a call from Mr. Wahr

reporting that he observed Michael and Fielstra parked alongside a public road during daylight

hours. On April 28, 2015, Ms. Chesney and Superintendent Szymoniak interviewed Michael and

Fielstra regarding Mr. Wahr’s report. Both said Fielstra was a family friend who was giving

Arvey a ride home and returning a cell phone charger.       Ms. Chesney and Superintendent

Szymoniak had no reason to question the veracity of the story and did not believe anything

inappropriate was ongoing.

       After the interviews, Ms. Chesney contacted Mrs. Arvey and asked her to follow up by

looking through Michael’s phone. Mrs. Arvey testified that she did so. On May 1, 2015, Mrs.

Arvey spoke with Ms. Chesney for a second time and told Ms. Chesney she did not locate

anything indicating any inappropriate contact with Fielstra. Additionally, Mrs. Arvey told Ms.

Chesney that Mr. Wahr’s report was not reliable and that she believed her son. Ms.

Chesney recalled that Mrs. Arvey seemed upset with her for accusing her son of some sort of

inappropriate relationship. Superintendent Szymoniak and Ms. Chesney agreed their was no

merit to the complaint and concluded the investigation.

       Less than two weeks later, on May 12, 2015, Fielstra resigned. Fruitport received no



                                               20
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.311 Page 27 of 40



further information regarding the relationship between Arvey and Fielstra until, at the earliest,

August 24, 2015, when the Fruitport Police Department began its investigation.

       The facts in two Sixth Circuit opinions, Henderson, supra, and Campbell v. Dundee

Community Schools, 661 Fed.Appx. 884 (6th Cir. 2016), support a finding that Fruitport did not

have actual notice.   In Henderson, the girls’ high school soccer team coach engaged in a pattern

of abnormal behavior towards his team. 469 F.3d at 484. The school was made aware of the

behavior which included: calling players and sending them emails at unusual hours, engaging in

inappropriate counseling sessions, taking them on unchaperoned off-campus activities, and other

inappropriate interactions with female team members. Id. at 485. Unbeknownst to the school,

the defendant was engaged in sexual contact with at least one player before and after the district

learned on the coach’s peculiar behavior. Id. The Sixth Circuit rejected the notion that the

coach’s odd behavior could constitute actual knowledge:          “Yet, as the district court also

observed, nothing among the concerns that prompted the meeting or the matters discussed at the

meeting (i.e., communications at odd hours, inappropriate counseling, unchaperoned off-campus

activities, and inappropriate interactions with team members) hinted at the existence of a hostile

environment.” Id. at 490.

       In Campbell, the Sixth Circuit relied on the reasoning in Henderson to find no actual

knowledge in another teacher-on-student sexual assault case.        In Campbell, plaintiff was a

member of the girls’ basketball team and began a secret sexual relationship with the coach,

Richard Neff. 661 Fed.Appx. at 886. In 2009, Neff began a sexual relationship with plaintiff.

Id. After the relationship began, parents complained to the athletic director that Neff was sitting

on the back of the bus when the team traveled and was texting and calling the players directly.

Id. Additionally, the athletic director learned that the plaintiff was “in love” with Neff and that



                                                21
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.312 Page 28 of 40



“her infatuation was causing friction among team members.” Id. Plaintiff’s own father was an

assistant coach on the basketball team during the relevant time period, but did not suspect or

observe an improper relationship. Id.

       The Sixth Circuit affirmed the grant of summary judgment to the school district on the

issue of actual notice:

       The plaintiff argues that actual notice of a substantial risk of sexual harassment or
       abuse was provided to school officials in a number of ways. These indications
       include: Neff’s habit of sitting in the back of the bus with the girls on the team;
       Neff texting and calling the girls on their cell phones; Jane Doe’s “crush” on Neff;
       and the school custodian having a “weird feeling” about Neff and Doe’s
       relationship, which the custodian did not report until after the relationship was
       discovered. Director Carner spoke to Neff about the behavior after receiving
       parent complaints, but neither the complaints nor Carner’s talk with Neff show
       any indication that there was a risk of a sexual relationship between Neff and
       Doe. The complaints were related to preserving the “team dynamic” by not
       showing favoritism. Under the actual notice standard, the plaintiff must be
       able to show that the authority figures were on notice of a substantial risk of
       the actual type of harassment that occurred. See Davis, 526 U.S. at 654, 119
       S.Ct. 1661. “Communications at odd hours, inappropriate counseling,
       unchaperoned off-campus activities, and inappropriate interactions with
       team members” do not provide notice that sexual harassment is occurring.
       Henderson v. Walled Lake Consol. Schools, 469 F.3d 479, 490 (6th Cir. 2006).
       Doe and Neff intended to keep the relationship secret, and did so successfully
       until they were caught. Even Doe’s father, who was also coaching the team,
       was fooled. This fact gives rise to the inference that the other observers with more
       distant relationships to Doe were not at fault when they did not take action to
       remedy or report the unknown sexual activity. The custodian’s later reporting that
       he had a completely internal and undiscussed “weird feeling” is not a basis for
       liability.

Campbell, 661 Fed.Appx. at 888-889 (emphasis added).

       Michael claims that Fruitport should have known something was going on between he

and Fielstra. This theory is not cognizable under relevant Title IX case law. Judge Jonker

rejected a similar argument in Irvin v. Grand Rapids Public Schools, 366 F.Supp.3d 908, 919 n.4

(W.D. Mich. 2016). In Irvin, the plaintiffs alleged that the risk of sexual abuse by a teacher

should have been obvious to the administrators because “‘it was their job to know.’” Id. Judge

                                                22
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.313 Page 29 of 40



Jonker rejected this reasoning, noting that claims of this nature fail “as a matter of law to show

that Defendants had actual notice.” Id. He reasoned that Title IX requires actual notice “not

constructive notice.” Id.

       The uncontroverted evidence demonstrates that Fruitport did not have actual notice until

months after Fielstra resigned.

       B.      Fruitport was not deliberately indifferent to the information it received.

       Even if the information Fruitport learned could constitute actual notice, the district was

not deliberately indifferent. Fruitport is “liable for damages only where the recipient itself

intentionally acted in clear violation of Title IX by remaining deliberately indifferent to known

acts of harassment.” Vance v. Spencer Cty. Public Sch. Dist., 231 F.3d 253, 260 (6th Cir. 2000).

Deliberate indifference is shown only where the official responds to known acts of

discrimination in a “clearly unreasonable” manner in light of the known circumstances. Davis v.

Monroe Cnty. Bd. Of Educ., 526 U.S. 629, 648 (1999). To establish deliberate indifference, it is

not enough for Arvey to show that the individuals were sloppy, reckless, or negligent in the

performance of their duties. Rather, Arvey must show that the “defendants’ conduct amounted

to a tacit authorization of the abuse.” Doe v. Claiborne Cnty., Tenn., 103 F.3d 495, 513 (6th Cir.

1996). The district’s response must not be viewed with the benefit of hindsight. McCoy v. Bd.

Of Educ., Columbus City. Schs., 515 Fed.Appx. 387, 392 (6th Cir. 2013). Rather, the district’s

response must be viewed “in light of available information” when determining whether the

district was deliberately indifferent. Id. at 391.

       Fruitport was not deliberately indifferent to the information it received. When Ms.

Chesney received Mr. Wahr’s report, she immediately contacted Superintendent Szymoniak for

guidance.   Less than a day later, Superintendent Szymoniak and Ms. Chesney interviewed


                                                     23
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.314 Page 30 of 40



Michael and Fielstra.        While the information indicated that Fielstra may have acted

unprofessionally by transporting a student on a weekend, there was no indication from either

interview that any conduct occurred that could lead to Title IX liability.

       Superintendent Szymoniak reminded Fielstra that it was improper to transport students

outside of the bounds of a school-related function. Additionally, Ms. Chesney relayed Mr.

Wahr’s complaint to Mrs. Arvey for further investigation. That investigation, by Michael’s own

family, found no reason for alarm.

       After Fielstra resigned, there was nothing more that Fruitport could have done to remedy

the situation. Considering the innocuous information Fruitport had at the time, the district’s

response was not deliberately indifferent.

VI.    THERE IS NO BASIS FOR INDIVIDUAL OR MUNICIPAL LIABILITY UNDER
       § 1983.

       Michael claims that Fruitport, Superintendent Szymoniak, Ms. Chesney, and Mr. Rogers

violated his Constitutional rights under the Fourteenth Amendment. There is no basis to find

liability against either the individual defendants or the school district.

       A.      Michael cannot provide evidence to support his claim for individual liability.

       To establish individual liability under § 1983, Michael must show that “‘the supervisor

encouraged the specific incident of misconduct or in some other way directly participated in it,’

or ‘at least implicitly authorized, approved, or knowingly acquiesced in the unconstitutional

conduct of the offending subordinate.’” Leary v. Daeschner, 349 F.3d 888, 903 (6th Cir. 2003)

(quoting Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984), cert. denied, 469 U.S. 845

(1984)). Liability “must be based on more than the right to control employees. Likewise, simple

awareness of employees' misconduct does not lead to supervisor liability.” Id. (internal citation

and quotation marks omitted).

                                                  24
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.315 Page 31 of 40



       In the educational context, Michael “must show that, in light of the information the

defendants possessed, the teacher who engaged in sexual abuse showed a strong likelihood that

he would attempt to sexually abuse other students, such that the failure to take adequate

precautions amounted to deliberate indifference to the constitutional rights of students.” Doe v.

City of Roseville, 296 F.3d 431, 439 (6th Cir. 2002).            Michael must establish that the

“defendants’ conduct amounted to a tacit authorization of the abuse.” Claiborne, 103 F.3d at

513 (citation omitted). “[L]iability must be based on active unconstitutional behavior, and . . .

a mere failure to act [is] not sufficient.” Roseville, 296 F.3d at 440 (emphasis added). “In the

absence of any allegation that the supervisors had ‘participated, encouraged, authorized or

acquiesced in’ the offending conduct, we held that the supervisors had, as a matter of law,

‘neither committed a constitutional violation nor violated a clearly established right.’” Id. (citing

Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.1999)). Importantly, the deliberate indifference

standard used for proving a § 1983 violation is “‘substantially the same’” as the deliberate

indifference standard applied in Title IX cases. See Stiles ex rel. D.S. v. Grainger Cnty, Tenn.,

819 F.3d 834, 852 (6th Cir. 2016) (quoting Paint Valley Local Sch. Dist., 400 F.3d at 369

(applying the standard in a § 1983 equal protection violation in a peer harassment case).

       While Michael alleges claims against the individual defendants, no allegations or

evidence is available to show what exactly the individuals did wrong. He merely alleges that the

defendants had notice and knowledge of the dangers faced by male students from Fielstra and

that the defendants provided Fielstra with unsupervised access to “court, harass and groom

young men, including Plaintiff, while at school . . . .” (First Amended Complaint, ECF No. 30,

PageID.126-127). There is no evidence that Superintendent Szymoniak, Ms. Chesney, or Mr.

Rogers actively engaged in any unconstitutional conduct. Neither Superintendent Szymoniak,



                                                 25
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.316 Page 32 of 40



Ms. Chesney, nor Mr. Rogers encouraged the specific incident of misconduct or in some other

way directly participated in it.” Claiborne, 103 F.3d at 513. None of the individual defendants

were aware of Fielstra’s behavior until months after she resigned. At the time they received Mr.

Wahr’s report, they investigated and received information from all individuals interviewed that

nothing improper was afoot. Fielstra was counseled to not transport students in her personal

vehicle. There is no basis for individual liability.

       B.      Fruitport cannot be held liable under a Monell theory of recovery.

       There is no evidence to support a § 1983 claim against Fruitport. Michael has not alleged

a violation of procedural due process and a substantive due process claim cannot survive because

respondeat superior liability and vicarious liability do not exist under § 1983. Monell v Dept. of

Soc. Services, 436 U.S. 658, 691, 98 S.Ct. 2018, 2036 (1978). Michael must prove Fruitport,

itself, through an official act, policy, or custom intentionally violated his constitutionally

protected right. Monell, supra, 436 U.S. at 691. In Claiborne County, the Sixth Circuit said:

       Under Monell, . . . the board cannot be found liable unless the plaintiff can
       establish that an officially executed policy, or the toleration of a custom within the
       department leads to, causes, or results in the deprivation of a constitutionally
       protected right. Monell, 436 U.S. at 690-91.

                           *                     *                      *
       [A] “custom” for purposes of Monell liability must “be so permanent and well
       settled as to constitute a custom or usage with the force of law.” Monell, 436 U.S.
       at 691. It must reflect a course of action deliberately chosen from among various
       alternatives. (citation omitted) In short, a “custom” is a “legal institution” not
       memorialized by written law. (citation omitted).

103 F.3d at 507-508.

       A plaintiff “must show that the particular injury was incurred because of the execution of

that policy.   This requirement is necessary to avoid de facto respondeat superior liability


                                                  26
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.317 Page 33 of 40



explicitly prohibited by Monell.” Id. See also, Paint Valley Local Sch. Dist., 400 F.3d at 368-

369. In the present case, there is no evidence showing a policy or custom of Fruitport allowing

or condoning sexual harassment or that plaintiff suffered a particular injury because of a custom

or policy.

       Michael appears to allege a custom of inaction. To establish a custom of inaction, he

must show: (1) the existence of a clear and persistent pattern of sexual abuse by school

employees; (2) notice or constructive notice on the part of Fruitport; (3) Fruitport’s tacit

approval of the unconstitutional conduct, such that their deliberate indifference in their failure

to act can be said to amount to an official policy of inaction; and (4) that Fruitport’s custom was

the “moving force” or direct causal link in the constitutional deprivation. Claiborne, 103 F.3d at

508. The Sixth Circuit has held that a finding of no deliberate indifference on a Title IX claim is

fatal to a companion § 1983 municipal liability claim. See McCoy, 515 Fed. Appx. at 393

(citing Henderson, 469 F.3d at 492). Michael’s inability to prove deliberate indifference on the

Title IX claim defeats his § 1983 claim. Additionally, Michael has not and cannot present any

evidence of a persistent pattern of sexual abuse by school employees.

       Michael also alleges a failure to train theory. This is similarly unpersuasive. To succeed

on a failure to train or supervise claim, he must prove: “(1) the training or supervision was

inadequate for the tasks performed; (2) the inadequacy was the result of the municipality’s

deliberate indifference; and (3) the inadequacy was closely related to or actually caused the

injury.” Ellis ex rel. Pendergrass v. Cleveland Min. School Dist., 455 F.3d 690, 700 (6th Cir.

2006). Even if Michael could present evidence of inadequate training – which he cannot – there

is no basis upon which to conclude that Fruitport was deliberately indifferent. The Supreme

Court in Connick v. Thompson, 563 U.S. 51, 61 (2011), noted, “[a] municipality’s culpability for



                                                27
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.318 Page 34 of 40



a deprivation of rights is at its most tenuous where a claim turns on a failure to train.”

“‘[D]eliberate indifference’ is a stringent standard of fault, requiring proof that a municipal actor

disregarded a known or obvious consequence of his action.” Id. (quoting Bryan Cty., 520 U.S. at

410). Evidence of a pattern of similar constitutional violations by untrained employees is

“ordinarily necessary” to demonstrate deliberate indifference for purposes of failure to

train. Connick, 563 U.S. at 60-61 (citing Bryan Cty. 520 U.S. at 409). The Supreme Court

reasoned:

       Policymakers’ “continued adherence to an approach that they know or should
       know has failed to prevent tortious conduct by employees may establish the
       conscious disregard for the consequences of their action—the ‘deliberate
       indifference’—necessary to trigger municipal liability.” [Bryan Cty., 520 U.S. at
       407]. Without notice that a course of training is deficient in a particular
       respect, decisionmakers can hardly be said to have deliberately chosen a
       training program that will cause violations of constitutional rights.

Connick, 563 U.S. at 62 (emphasis added).

       There can be no dispute that at all relevant times, Fruitport had published sexual

harassment policies and procedures. Fielstra testified that she received and reviewed Fruitport’s

sexual harassment policy. Additionally, she received training from PESG on sexual harassment.

More importantly, Michael has not adduced any evidence of other instances of sexual harassment

and/or assault at Fruitport. This lack of a pattern of ignored constitutional violations dooms his

failure to train claim. The Supreme Court has clearly instructed that a municipality’s culpability

is at its most tenuous point when a plaintiff alleges failure to train. The hallmark of failure to

train is a pattern of similar rights violations. No such pattern exists here.

       Finally, to the extent Michael alleges a substantive due process complaint, his claims are

equally infirm. Generally, the state has no obligation to protect the life, liberty, of property of its

citizens against invasion by private actors. Stiles, 819 F.3d at 853 (citing DeShaney v.



                                                  28
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.319 Page 35 of 40



Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 195 (1989)). There are two exceptions to

this rule: (1) when the state enters into a “special relationship” with an individual by taking that

person into its custody, and (2) when the state creates or increases the risk of harm to an

individual. Stiles, 819 F.3d at 853 (citing DeShaney 489 U.S. at 199-201). Plaintiff has not pled

either exception. Even if he had, neither apply. The Sixth Circuit has expressly and consistently

rejected the existence of a special relationship between a school official and a student. See Stiles,

819 F.3d at 845; see also Claiborne Cnty., 103 F.3d at 510 (holding that “a state’s compulsory

attendance laws do not sufficiently ‘restrain’ students to raise a school’s common law obligation

[to maintain a safe school environment] to the rank of a constitutional duty”). Further, in order

for the “state created danger” exception to apply, plaintiff must establish three elements: (1) an

affirmative act that creates or increases the risk to the plaintiff, (2) a special danger to the

plaintiff as distinguished from the public at large, and (3) the requisite degree of state culpability.

McQueen v. Beecher Cmty. Schs., 433 F.3d 460, 464 (6th Cir.2006). Michael has not pled, let

alone uncovered any evidence, of any affirmative action by any individual defendant that created

or increased any risk to plaintiff. Rather, Michael asserts omissions by the defendants which do

not suffice. See Stiles, 819 F.3d at 855.


VII.    NO BASIS EXISTS FOR LIABILITY UNDER ELCRA
        The evidence does not support an ELCRA claim. Fruitport did not prevent Michael from

utilizing the benefits, services, activities, or programs provided by the districts “because of . . .

sex.”   MCL 37.2402.        As an initial matter, Fruitport is not strictly liable for Fielstra’s

misconduct. The Michigan Supreme Court held, in Hamed v. Wayne County, 490 Mich 1; 803

NW2d 237 (2011), traditional agency principles apply to ELCRA and no vicarious liability exists

for criminal acts of an agent.


                                                  29
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.320 Page 36 of 40



       Nevertheless, Michael also alleges a hostile environment claim. In Henderson, the Sixth

Circuit described a hostile environment claim as follows:

       [P]laintiff must prove the following elements by a preponderance of the evidence:
       (1) that she belonged to a protected group; (2) that she was subjected to
       communication or conduct on the basis of sex; (3) that she was subjected to
       unwelcome sexual conduct or communication; (4) that the unwelcome sexual
       conduct or communication was intended to or in fact did substantially interfere
       with plaintiff’s educational opportunities or created an intimidating, hostile, or
       offensive educational environment; and (5) respondeat superior. Chambers v.
       Trettco, Inc., 463 Mich. 297, 311, 614 N.W.2d 910 (2000).

                                    *       *        *

       Respondeat superior liability can be imposed on an employer for an employee’s
       hostile environment harassment “only if the employer had reasonable notice of
       the harassment and failed to take appropriate corrective action.” Id. at 311, 614
       N.W.2d 910; Elezovic v. Ford Motor Co., 472 Mich. 408, 426, 697 N.W.2d 851
       (2005). “[N]otice of sexual harassment is adequate if, by an objective standard,
       the totality of the circumstances were such that a reasonable employer would have
       been aware of a substantial probability that sexual harassment was occurring.” Id.
       at 426, 697 N.W.2d 851.

Henderson, 469 F.3d at 487-488.

       First, Michael was a willing participant in the relationship. He was not the victim of

unwelcome sexual conduct or communication. Further, Fruitport did not have any notice of the

alleged sexual harassment. As discussed supra, Michael and Fielstra engaged in a coordinated

effort to hide the relationship. Michael testified he did everything he could to hide what was

going on.   The innocuous information available to Fruitport was not sufficient to make a

reasonable employer aware that sexual harassment was occurring.

       Finally, Fruitport took prompt and appropriate remedial action in response to the

information it received that Fielstra was parked in a car with Michael. To determine whether an

employer has taken prompt and appropriate remedial action, “the relevant inquire concerning the

adequacy of the employer’s remedial action is whether the action reasonably served to prevent



                                                30
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.321 Page 37 of 40



future harassment of the plaintiff.” Chambers v. Trettco, Inc., 463 Mich. 297, 311 (2000). The

Sixth Circuit has explained, “[t]he most significant immediate measure an employer can take in

response to a sexual harassment complaint is to launch a prompt investigation to determine

whether the complaint is justified.” Collette v. Stein-Mart, Inc., 126 Fed.Appx. 678, 687-688

(6th Cir. 2005). Fruitport immediately investigated Mr. Wahr’s report. Despite finding no

evidence of an inappropriate relationship, Superintendent Szymoniak advised Fielstra to avoid

transporting students. Less than two weeks later, Fielstra resigned on May 12, 2015.


VIII. FRUITPORT IS IMMUNE FROM MICHAEL’S TORT CLAIMS.
       Michael alleges that Fruitport was negligent in the hiring, supervision, and retention of

Fielstra. Under the Michigan Governmental Tort Liability Act (“GTLA”), neither the school

district nor its employees are liable in tort unless an exception to governmental immunity

applies. The operation of a public-school system is a governmental function and the school

district and its employees are immune from tort liability, unless an exception to governmental

immunity applies. See Stringwell v Ann Arbor Pub Schs, 262 Mich App 709 (2004). The

GLTA, at MCL 691.1407(1) provides:

       Except as otherwise provided in this act, a governmental agency is immune from
       tort liability if the governmental agency is engaged in the exercise or discharge of
       a governmental function . . . .

       The immunity from tort liability provided by MCL 691.1407(1) is expressed in the

broadest possible language, extends to all governmental agencies, and applies to all tort liability

when the governmental agencies are engaged in the exercise or discharge of a governmental

function. Nawrocki v Macomb Co Rd Com’n, 463 Mich 143, 156 (2000). The scope of

governmental immunity is broad and any exceptions are to be narrowly construed. Robinson v

City of Detroit, 462 Mich 439, 455 (2000). Michael bears the burden of alleging and proving


                                                31
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.322 Page 38 of 40



facts which demonstrate application of an exception to governmental immunity. Mack v City of

Detroit, 467 Mich 186, 198 (2002).

       To avoid summary judgment, Michael is required to allege and provide evidence of facts

warranting application of an exception to governmental immunity. Smith v Kowalski, 223 Mich

App 610, 616 (1997).       There are six exceptions to this blanket immunity under which a

governmental agency may be liable in tort: (1) failure to maintain highways, MCL 691.1402; (2)

negligent operation of a government-owned vehicle, MCL 691.1405; (3) ownership or operation

of a governmental hospital, MCL 691.1407(4); (4) performance of a proprietary function, MCL

691.1413; (5) negligent failure to maintain or repair a public building, MCL 691.1406, and; (6)

sewage disposal system event, MCL 691.1417. See Lash v Traverse City, 479 Mich 180, 195 n

33 (2007).

       The gross negligence exception set forth at MCL 691.1407(2) applies only to claims

against individuals. It does not provide a basis for holding a governmental agency liable. See

Gracey v Wayne County Clerk, 213 Mich App 412, 420 (1995), overruled on other grounds by

American Transmissions, Inc v Attorney Gen, 454 Mich 135 (1997).

       The principles of vicarious liability do not apply. Vicarious liability can only be imposed

on a governmental agency “when its officer, employee, or agent, acting during the course of

employment and within the scope of authority, commits a tort while engaged in an activity

that is nongovernmental or proprietary or that falls within a statutory exception.” Gracey,

supra, at 421 (emphasis added).

       Michael’s claims for negligent hiring, supervision, and retention do not fall within any of

the six statutory exceptions above. As such, there is no basis for tort liability against Fruitport.




                                                  32
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.323 Page 39 of 40




                                        CONCLUSION
       For the reasons stated, this Court should dismiss Michael’s claims against Fruitport

Community Schools, Superintendent Szymoniak, Ms. Chesney, and Mr. Rogers with prejudice.

There is no evidence showing that Fruitport had actual knowledge until after the police were

involved or that Fruitport was deliberately indifferent to Fielstra’s alleged conduct. Michael and

Fielstra acted in concert to hide their relationship from Fruitport, law enforcement, and their

families. The failure of Michael’s Title IX claim is fatal to his constitutional claims. Nor does

the evidence support either of his state law claims.


                                                  KLUCZYNSKI, GIRTZ & VOGELZANG
                                                  Attorneys for Defendants


Dated: June 27, 2019                          By: /s/ Mark T. Ostrowski_________________
                                                  Mark T. Ostrowski (P49761)
                                                  Bogomir Rajsic, III (P79191)
                                              Business Address and Telephone:
                                                  5005 Cascade Road, SE, Suite A
                                                  Grand Rapids, MI 49546
                                                  616-559-8600




                                                33
Case 1:18-cv-00185-PLM-PJG ECF No. 71 filed 06/27/19 PageID.324 Page 40 of 40



                                 CERTIFICATE OF COMPLIANCE

       I hereby certify that the foregoing brief complies with the type-volume limitations

pursuant to W.D. Mich. LCivR 7.2(b)(ii) because this brief contains 10,747 words, excluding

those parts of the brief excluded by W.D. Mich. LCivR 7.2(i). This brief was prepared using

Microsoft Word 365.


                                                         KLUCZYNSKI, GIRTZ & VOGELZANG
                                                         Attorneys for Defendants

Dated: June 27, 2019                                     By: /s/ Mark T. Ostrowski
                                                              Mark T. Ostrowski (P49761)
                                                              Bogomir Rajsic, III (P79191)
                                                         Business Address & Telephone:
                                                            5005 Cascade Road S.E., Suite A
                                                            Grand Rapids, MI 49546
                                                            (616) 559-8600




                                               PROOF OF SERVICE

             The undersigned certifies that the foregoing instrument was served upon all parties to the above cause
    via the ECF electronic filing system for the Western District of Michigan.


    Dated: June 27, 2019                                  Signed: /s/ Lynn Lewis




                                                       34
